Jenkins, P. J.
1. A tenant cannot, in a suit against him for rent, dispute the title of his landlord with whom he has actually contracted as such, even though it might have been then and there known by each of the parties to the agreement that the title to the premises was in fact in another. Strickland v. Styles, 107 Ga. 308 (3) (33 S. E. 85) ; Spence v. Wilson, 102 Ga. 762 (29 S. E. 713) ; Hawkins v. Tanner, 129 Ga. 497 (59 S. E. 225). See also Civil Code (1910), § 3609 (3).
2. Where a suit for rent is instituted by the party with whom the actual contract of tenancy was made, it is permissible for him to amend the petition by setting out the name of the true owner for whose use the suit is brought. The rule would be otherwise, and such an amendment not be permissible, where the plaintiff has no right of action in himself; as where the contract was made by the plaintiff not in his own behalf as landlord, but merely as an agent of the true owner. State v. Bank of Quitman, 117 Ga. 849 (45 S. E. 236) ; Terrell v. Stevenson, 97 Ga. 570 (1) (25 S. E. 352) ; Richmond & Danville R. Co. v. Bedell, 88 Ga. 591 (15 S. E. 676). Since the evidence authorized the conclusion that the plaintiff contracted with the tenant in his individual name as landlord, and was not acting merely as the agent of his wife, the suit was maintainable as originally brought; nor was its true character, so far as the defendant is concerned, in any wise altered by the allowance of the amendment.
3. The judgment of the municipal court was authorized by the evidence, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.

Stephens and Smith, JJ., concur.